 

[g70675kcimage002.jpg]

 

Exhibit 10.15

 

CLICK COMMERCE, INC.


STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT, is made as of May 10, 2005 (the “Grant Date”)
between Click Commerce, Inc., a Delaware corporation (the “Company”), and
«First_Name» «Last_Name» (the “Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to provide the Optionee with the opportunity to
purchase shares of its common stock, $.001 par value per share (the “Common
Stock”), in accordance with the terms of the Click Commerce, Inc. Stock Option
Plan (the “Plan”):

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter contained, the parties hereto mutually covenant and agree
as follows:

 

1.             Grant of Option.  The Company hereby grants to the Optionee an
option (the “Option”) to purchase all or any part of an aggregate of «Shares»
shares of Common Stock on the terms and conditions hereinafter set forth.  The
Option is hereby designated as an “Incentive Stock Option” (“ISO”) within the
meaning of Section 422(b) of the Internal Revenue Code (“code”), to the extent
permitted under that section.

 

2.             Purchase Price.  The per share purchase price of the shares of
Common Stock issuable upon exercise of the Option shall be «Option_Price».

 

3.             Term.  Except as provided in Section 6, the term of the Option
designated as an ISO shall be for a period of ten (10) years from the Grant
Date.  The term of the Option not meeting the requirements of Section 422(b) of
the Code shall be for a period of ten (10) years from the Grant Date.

 

4.             Vesting.

 

(a)           Subject to the forfeiture provisions of Section 6, the Optionee
shall become vested in the Option granted hereunder  as follows:

 

 

Percentage Vested

 

Vesting Date

 

Amount Vesting

100%

 

November 10, 2005

 

«Shares1»

 

 

(b)           Notwithstanding anything contained in the Plan to the contrary,
upon a Change of Control (as defined in the Plan), the Option shall continue to
vest according to the vesting schedule set forth in paragraph (a), and no
acceleration of vesting shall occur in the option.  In the event of a merger or
consolidation of the Company constituting a Change of Control, in connection
with such transaction the Company may exchange the Option for options to acquire
shares of capital stock of the successor company pursuant to such merger or
consolidation on a basis consistent with the merger consideration paid to
stockholders of the Company.

 

5.             Exercise.  Subject to the forfeiture provisions of Section 6, the
Optionee shall not be entitled to exercise the Option until it is vested. 
Notwithstanding the foregoing, the Option shall not be exercisable after the
expiration date of the Option.

 

6.             Termination of Option on Certain Events.  The Option term and the
Optionee’s rights hereunder shall terminate on the date of Optionee’s
termination of employment with the Company (“Termination Date”), subject to the
following:

 

--------------------------------------------------------------------------------


 

«Last_Name»

«Grant_Date»

 

(a)           Death or Permanent Disability.  If Optionee’s termination of
employment by the Company is due to Optionee’s death or “permanent disability”
(as hereinafter defined), the Optionee shall forfeit any right to purchase
shares of Common Stock under the Option to the extent not vested as of the date
of termination of employment.  The Option, to the extent vested, may thereafter
be exercised by the Optionee or Optionee’s executor, administrator or other
personal or legal representative, as applicable for a period of 90 days
following Optionee’s termination of employment.  “Permanent disability” shall
mean that the Committee has determined that the Optionee is unable to perform
the Optionee’s customary duties of employment by reason of illness or other
physical or mental incapacity or disability, and such condition or disability
continues or is reasonably expected to continue for life and for such reason the
Optionee’s employment has been terminated.

 

(b)           Involuntary Termination Other Than For Cause.  In the event of the
Optionee’s involuntary termination of employment by the Company without “cause”
(as defined below), the Optionee shall forfeit any nonvested right to purchase
shares of Common Stock under the Option as of the date of termination of
employment.  The Option, to the extent vested, may thereafter be exercised by
the Optionee or, if the Optionee dies during the remainder of the Option’s term,
by the Optionee’s executor, administrator or other personal or legal
representative, as applicable for a period of 90 days following Optionee’s
termination of employment.

 

(c)           Voluntary Termination and Termination for Cause.  All of
Optionee’s rights hereunder shall terminate upon the Optionee’s voluntary
termination of employment or the Company’s written or oral notice to the
Optionee that the Optionee’s employment by the Company is being terminated for
“cause” (as hereinafter defined), and all rights to purchase shares of Common
Stock under the Option (whether or not vested according to the schedule of
Section 4) shall be forfeited.  The Company shall have “cause” to terminate
Optionee’s employment with the Company on the basis of (i) Optionee’s willful
misconduct or gross negligence in connection with the performance of Optionee’s
responsibilities and duties for the Company, (ii) an act by Optionee of fraud,
misappropriation or dishonesty that results in or is intended to result in
Optionee’s personal enrichment at the expense of the Company or any of its
customers, vendors or suppliers, (iii) Optionee’s commission of any act that
constitutes a felony, (iv) Optionee’s commission of any other crime or offense
that involves the property, business relationships or employees of the Company,
and (v) the breach by Optionee of any obligation of confidentiality,
non-solicitation or non-competition under any written agreement with the Company
or any obligation to the Company imposed or imputed by applicable law, or (vi)
non-performance or unsatisfactory performance of the Optionee’s responsibilities
and duties.

 

7.             Nontransferability.  The Option shall not be transferable
otherwise than by will or the laws of descent and distribution to the extent
provided in Sections 5 and  6, and the Option may be exercised, during the
lifetime of the Optionee, only by the Optionee.  Without limiting the generality
of the foregoing, the Option may not be assigned, transferred (except as
provided above), pledged or hypothecated in any way, shall not be assignable by
operation of law, and shall not be subject to execution, attachment or similar
process, and any attempt to do so shall be void.

 

8.             Method of Exercising Option.

 

(a)           Subject to the terms and conditions of this Agreement, the Option
may be exercised by written notice by registered or certified mail, return
receipt requested, addressed to the Company at its offices at the address for
notices set forth in Section 10 or to its designated representative by written
notice.  Such notice shall state that the Option is being exercised thereby and
the number of shares of Common Stock in respect of which it is being exercised. 
It shall be signed by the person or persons so exercising the Option and shall
be accompanied by payment in full of the Option price for such shares of Common
Stock (i) in cash, (ii) in shares of Common Stock held by the Optionee for a
period of six months to be valued at the Fair Market Value (as defined in
Section 6(b) of the Plan) thereof on the date of such exercise, (iii) with a
combination of the foregoing, or (iv) by other means authorized by the
Committee. If the tender of shares of Common Stock as payment of the Option
price would result in the issuance of fractional shares of Common Stock, the
Company shall instead return the balance in cash or by check to the Optionee. 
If the Option is exercised by any person or persons other than the Optionee
under Section 6(a), the notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise the Option.  The Company shall
issue, in the name of the person or persons exercising the Option, and deliver a
certificate or certificates representing such shares as soon as practicable
after notice and payment shall be received.

 

--------------------------------------------------------------------------------


 

(b)           The Option may be exercised in accordance with Section 5 and the
terms of the Plan with respect to any whole number of shares included therein,
but in no event may an Option be exercised as to less than one hundred (100)
shares at any one time, or the remaining shares covered by the Option if less
than two hundred (200).

 

(c)           The Optionee shall have no rights of a stockholder with respect to
shares of Common Stock to be acquired by the exercise of the Option until the
date of issuance of a certificate or certificates representing such shares.
Except as otherwise expressly provided in the Plan, no adjustment shall be made
for dividends or other rights for which the record date is prior to the date
such stock certificate is issued.  All shares of Common Stock purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.

 

(d)           If at any time the Company is required to withhold tax on ordinary
income recognized by the Optionee with respect to the shares received under the
Option, the amount required to be withheld shall be provided to the Company by
the Optionee.  Such amount shall be paid in due course by the Company to the
applicable taxing authorities as income taxes withheld.

 

9.             General.  The Company shall during the term of the Option reserve
and keep available such number of shares of Common Stock as will be sufficient
to satisfy the requirements of this Agreement, shall pay all original issue
taxes, if any, with respect to the issuance of shares of Common Stock hereunder
and all other fees and expenses necessarily incurred by the Company in
connection herewith, and shall, from time to time, use its best efforts to
comply with all laws and regulations which, in the opinion of counsel for the
Company, shall be applicable hereto.

 

10.          Notices.  Each notice relating to this Agreement shall be in
writing and shall be sufficiently given if sent by registered or certified mail,
or by nationally recognized overnight delivery service, postage or charges
prepaid, to the address as hereinafter provided. Any such notice or
communication given by mail shall be deemed to have been given two business days
after the date so mailed, and such notice or communication given by overnight
delivery service shall be deemed to have been given one business day after the
date so sent. Each notice to the Company shall be addressed to it at its offices
at 200 East Randolph Street, 52nd floor, Chicago, Illinois 60601 (Attention:
Mike Nelson) or the Company’s designee.  Each notice to the Optionee or other
person or persons then entitled to exercise the Option shall be addressed to the
Optionee or such other person or persons at the Optionee’s last known address.

 

11.          Incorporation of the Plan.  Notwithstanding the terms and
conditions contained herein, this Agreement shall be subject to and governed by
all the terms and conditions of the Plan. A copy of the Plan has been delivered
to the Optionee and is hereby incorporated by reference.  In the event of any
discrepancy or inconsistency between the terms and conditions of this Agreement
and of the Plan, the terms and conditions of the Plan shall control.

 

12.          Continuance of Involvement with the Company.  The granting of the
Option is in consideration of the Optionee continuing as a director, officer,
consultant or employee of the Company or any subsidiary; provided, that nothing
in this Agreement shall confer upon the Optionee the right to continue as a
member of the board, as an officer of the Company, as a consultant to the
Company or in the employ of the Company or any subsidiary or affect the right of
the Company or any subsidiary to terminate the Optionee’s membership,
officership, consulting arrangement or employment at any time in the sole
discretion of the Company or any subsidiary, with or without cause.

 

13.          Interpretation.  The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Committee shall be final and conclusive.

 

14.          Enforceability.  This Agreement shall be binding upon the Optionee
and such Optionee estate, personal representative and beneficiaries.

 

*     *     *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Optionee has executed this
Agreement all as of the day and year first above written.

 

 

 

CLICK COMMERCE, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Michael W. Nelson

 

 

 

 

 

 

Its: 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

«First_Name» «Last_Name»

 

 

cc:           Michael W. Ferro, Jr.

 

--------------------------------------------------------------------------------

 